      Case 1:19-cv-00097-JRH-BKE Document 49 Filed 04/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT PGR THE
                               SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION


DEON MCKIE,                                         *

        Plaintiff,                                  *

                  V.                                *                 CV 119-097
                                                    *


EQUIFAX INFORMATION SERVICES,                       *
LLC, et al.,                                        *
                                                    *


        Defendants.                                 *




                                            ORDER




       Before      the     Court       is   the     Plaintiff's        notice    of    voluntary

dismissal     as to           all claims       against        Defendant    Summit      Financial

Corporation            (Doc.     47)     and      Plaintiff's         notice     of    voluntary

dismissal as to all claims against Defendant Bridgecrest Credit

Company, LLC., d/b/a Go Financial (Doc. 48).                            Because the notices

are    not   signed        by    all     parties        who    have   appeared,        the   Court

construes     the       notices        as   motions      under    Federal       Rule    of   Civil


Procedure 41(a)(2).              After due consideration, the Court finds the

dismissals'        terms        proper      under    Rule      41(a)(2)    and    GRANTS      both

motions (Docs. 47, 48).

       IT    IS    THEREFORE       ORDERED         that       Defendant   Summit       Financial


Corporation and Defendant Bridgecrest Credit Company, LLC, d/b/a

Go    Financial         are    DISMISSED       WITHOUT        PREJUDICE.        The     Clerk   is


directed to TERMINATE Defendant Summit Financial Corporation and

Defendant Bridgecrest Credit Company, LLC, d/b/a Go Financial.
    Case 1:19-cv-00097-JRH-BKE Document 49 Filed 04/19/21 Page 2 of 2




There   being   no remaining   Defendants, the    Clerk is directed to

TERMINATE all motions and deadlines and CLOSE this action.              Each


party shall bear its own costs and fees.

    ORDER ENTERED at Augusta, Georgia, this                day of April,

2021.




                                  J. RAIjlDAL"^HALL< CHIEF JUD^GE
                                  UNITED STATES   DISTRICT   COURT
                                  SOUTHERN   DISTRICT   OF GEORGIA
